Motion GRANTED and Order filed January 31, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00087-CV
                                    ____________

IN RE UBS FINANCIAL SERVICES, INC., DEBRA PELHAM, AND KREG
                       PEARLESS, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-82010

                                      ORDER

      On January 29, 2020, relators UBS Financial Services Inc., Debra Pelham,
and Kreg Pearless filed a petition for writ of mandamus in this court. Relators ask
this court to order the Honorable Daryl L. Moore, Judge of the 333rd District Court,
in Harris County, Texas, to set aside his order dated January 8, 2020, entered in trial
court number 2019-82010, styled In re Petition of Deneige Dooley Requesting
Deposition before Suit.

      Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On January 29, 2020, relators asked this court
to stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER the January 8, 2020 order entered trial court cause number 2019-
82010, In re Petition of Deneige Dooley Requesting Deposition before Suit,
STAYED until a final decision by this court on relators’ petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests Deneige Dooley, real party-in-interest, to file a
response to the petition for writ of mandamus on or before February 14, 2020. See
Tex. R. App. P. 52.4.

                                   PER CURIAM


Panel Consists of Justices Wise, Jewell, and Poissant. (Justice Poissant would vote
to deny the motion to stay).




                                           2